ITEMID: 001-95604
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: BEREZOVSKIY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Mr Nikolay Borisovich Berezovskiy, is a Russian national who was born in 1951 and lives in Tyumen. The respondent Government are represented by Ms V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights, and Mr G. Matyushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 November 2001 the Frunzenskiy District Court of Vladivostok upheld the applicant’s action against the Military Commissariat of the Primorye Region (the Commissariat) and awarded him 6,137 Russian roubles (RUB) in compensation for damage and court expenses. The District Court also held that the Commissariat should sign a contract with a commercial provider of communication services undertaking the obligation to pay 50% of monthly costs for phone services provided to the applicant. The judgment was upheld on appeal and became final on 17 December 2001.
In August 2002 the applicant complained to the Frunzenskiy District Court about the Commissariat’s failure to enforce the judgment.
On 26 August 2002 the Frunzenskiy District Court found that the Commissariat’s inactivity was unlawful. The judgment was not appealed against.
On 16 September 2002 enforcement proceedings were closed as the Commissariat had paid RUB 6,137 to the applicant. However, a week later the proceedings were re-opened because the payment only constituted a partial enforcement of the judgment and because the Commissariat had not yet signed a contract with the communication services provider.
According to the Government, on 18 September 2002 the Commissariat paid to the applicant RUB 611 as a 50 % compensation of monthly costs for phone services provided to the applicant.
On 1 November 2002 the Commissariat signed the contract with the communication services provider and thus fully enforced the judgment of 14 November 2001 as upheld on 17 December 2001.
